Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 31 August 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 4, 8, 12, 16-18, 22-23 have been canceled.
2. New Claims 24-28 have been added.
3. Claim 9 has been amended. 
4. Remarks drawn to rejections under 35 USC 101, 112 and 102.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim 9 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, for the recitation ‘for use’, has been withdrawn in view of the amendment. Claim 9 has been amended as a method claim with support seen at page 13, lines 10 to page 15, line 12; page 20, lines 32-35 and Examples 1-3.
6. The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the amendment to claim 9, which is now amended as a method of promoting enteral feeding.
7. The rejection of Claim 9 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been overcome by amendment. Claim 9 has been amended as an independent method claim.
8. The rejection of Claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Rodenas et al (WO 2013/057062 A1; cited in IDS filed 06/18/2020) has been withdrawn in view of the amendment to claim 9 and applicant’s remarks. The composition administered by Rodenas requires at least one probiotic as a component along with N-acetylated oligosaccharide and LC-PUFA. Removal of the probiotics from the composition of Rodenas would change the principle of operation of Rodenas.
	Claims 1-3, 5-7, 9-11, 13-15, 19-21 and 24-28 are pending in the case. Claims 1-3, 5-7, 10-11, 13-15, and 19-21 have been withdrawn from consideration as being drawn to non-elected inventions. Claim 9 and new claims 24-28 are under consideration in this Action.
	The following rejections are necessitated by Applicant's amendment filed 31 August 2022 wherein the limitations in pending claim 9 has been amended. Claim 9 has been amended as a method of promoting enteral feeding tolerance in an infant or young child and the composition administered has been amended as comprising at least one N-acetylated oligosaccharide, wherein the composition does not include any prebiotics. Support is seen for the amendment in Examples 1-3 in the specification (pages 28-33).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 and new claims 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangild (WO 2015/071403 A1; newly cited necessitated by amendment) as evidenced by Jin (JAMA, 2015, 313 (4), 432; newly cited necessitated by amendment).
According to Sangild, immaturity of newborn’s gastrointestinal tract functions is a risk factor for diseases. One reason is the combination of gut functional immaturity and bacterial colonization of the gut that can easily destabilize the system manifest as enteral feeding intolerance seen as regurgitation and diarrhea (page 1 lines 15-28). Therefore, there is a need to develop specific nutritional compositions suitable to promote enteral feeding tolerance in infants and young children (page 3, lines 11-15 as in claim 9).
Sangild has found that a composition comprising LNT can be used in a method of promoting enteral feeding tolerance (page 3, line 34 through page 4, line 11; page 7, lines 30-33; page 8, lines 30-33; page 9, lines 22-30; page 10, lines 20-24; method of claim 9; LNT is a N-acetylated oligosaccharide as in claim 9; see instant specification, page 13, lines 10-20 for definitions of N-acetylated oligosaccharides). The active agent can also be LNnT (page 10, lines 24-26; as in new claim 24). The amount of the N-acetylated oligosaccharide, which can be LNnT, can be from 0.1 to 3g/100g composition on a dry weight basis. It can also be from 0.4 to 0.9g/L of the composition (page 11, lines 5-6; as in new claim 25). The composition of the invention is for use in preterm infants or young children (page 17, lines 27-30; as in claim 26). The composition can be administered to an infant small for gestation age (page 18, line 2, as in claim 28).
According to Jill preterm babies have low birth weight (see left col., under Occurrence of low birth weight). In view of this the administration of the composition of Sangild to preterm infants constitutes administration to an infant or young child having low birth weight as in claim 27.


Conclusion
1. Elected claims 9 and 24-28 (Group III) are rejected.
2. Groups 1-II and IV, pending Claims 1-3, 5-7, 10-11, 13-15, and 19-21 have been withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623